Citation Nr: 1754488	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  16-11 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a lower back disability.

3.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 2001 to May 2007 and from August 2008 to September 2009. 

This matter comes before the Board of Veterans' Appeals on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Board notes that there are additional issues on appeal that the Veteran has perfected, but are not yet ripe for Board review.  When an appeal is certified to    the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of       the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  As the required notifications have not been sent in regard to any issues other than the three issues listed on the cover page, the Board declines to take action on any other issues at this time. This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in 38 C.F.R. § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  The perfected appeals that are not yet ripe for Board review will be the subject of a later Board decision as appropriate.




The issue of entitlement to service connection for a low back disability is discussed in the REMAND section of this decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The preponderance of the probative evidence is against a finding that the Veteran has a current bilateral hearing loss disability for VA purposes.

2.  The preponderance of the probative evidence is against a finding that the Veteran has a current right foot disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for establishing service connection for a right foot disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested 
during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.      Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R.           § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309.

      Hearing Loss

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies    500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (hereinafter "specified frequencies") are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R.     § 3.385.  

The Veteran contends that he has was exposed to gun fire and explosions during service, resulting in a current bilateral hearing loss disability.  However, upon review of the record, the Board finds that the Veteran has not shown a current hearing loss disability for VA purposes at any point during the pendency of his appeal.  

In this regard, during an April 2008 VA examination, an audiogram showed pure tone thresholds of 5, 10, 10, 5, and 0 decibels in the right ear and 0, 10, 5, 0, and      0 decibels in the left ear at the specified frequencies.  The examiner at that time diagnosed normal hearing, bilaterally.  Speech recognition scores were 98 percent bilaterally.

The Veteran was provided with another VA audiological examination in February 2016. The audiogram showed pure tone thresholds of 10, 20, 15, 10, and 15 decibels in the right ear and 15, 15, 10, 15, and 10 decibels in the left ear at the specified frequencies.  Speech recognition scores were 98 percent bilaterally.  The examiner remarked that current thresholds indicate that the Veteran's hearing remains within normal limits, bilaterally.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "[i]n the absence of proof of a present disability, there can be no valid claim").  As the Veteran is not shown to have hearing loss which meets the criteria for a disability pursuant to 38 C.F.R. § 3.385 at any time during the course of the appeal, service connection is not warranted. 

While the Veteran believes that he suffers from a hearing loss disability, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and extent of hearing loss are matters not capable of lay observation and require medical testing and expertise to determine.  Accordingly, his opinion as to the diagnosis or extent of his claimed bilateral hearing loss is not competent medical evidence.

      
      
      Right Foot

The Veteran contends that he suffers from a right foot disability as a result of an in-service Jeep rollover accident.  However, the cornerstone of any claim for service connection is a current disability.  

The 2008 VA examiner concluded the Veteran's foot examination was normal.  VA treatment records show other orthopedic complaints, including back and hip pain, but make no mention of any right foot pain or disability.  A primary care note in March 2012 included a review of systems, and the musculoskeletal evaluation was normal.  

As noted above, Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  See Brammer, supra.  In the absence of evidence of a right foot disability, service connection is not warranted.

In reaching the above conclusions with respect to both issues, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a right foot disability is denied.



REMAND

The Board finds that additional development is needed on the claims for service connection for a low back condition.

The Board notes that service treatment records reveal complaints of low back pain. For example, lumbago was noted in September 2003 and he underwent an x-ray in 2004 due to complaints of chronic low back pain.  In August 2007, a few months after discharge from his first period of service, he reported a history of back pain since service in Iraq. On the 2008 VA general medical examination, no back disability was found.  However, VA treatment records in 2012 and 2013 continue   to reflect complaints of back pain. The Board finds that a VA examination and opinion are needed.

1.  Schedule the Veteran for a VA spine examination to determine whether he suffers from a low back disability and whether such is related to service. The claims file must be reviewed in conjunction with the examination.     All indicated tests should be conducted and the results      of reported.  Following review of the claims file and examination of the Veteran, the examiner should identify any low back disability found. The examiner should then provide an opinion as to whether it is at least as likely     as not (50 percent probability or greater) that the current low back disability is related to service, to include his complaints of low back pain therein.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought     on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate  period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


